Citation Nr: 1133041	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, lumbosacral strain with postoperative herniated disc at L4-5 and degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to a rating higher than 30 percent for generalized anxiety disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from November 1947 to November 1951, in the U. S. Air Force from October 1952 to September 1953, and in the U. S. Navy from June 1954 to April 1961.  He received the Purple Heart Medal for injuries sustained in combat.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

As support for his claims, the Veteran testified at a hearing at the RO in September 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in December 2009, remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to obtain additional VA treatment records and to have the Veteran reexamined to reassess the severity of his service-connected disabilities, particularly his low back and psychiatric disabilities at issue, and for opinions concerning whether they render him unemployable.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

FINDINGS OF FACT

1.  The Veteran has pain and painful motion on account of his low back disability, but even considering this pain, including on prolonged repetitive use of his low back, the forward flexion of the thoracolumbar segment of his spine is not restricted to 30 degrees or less and he does not have ankylosis of this entire segment of his spine.  He also has not had incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

2.  There are, however, associated radiculopathies involving the right L2/L3, L3/L4, and L4 and L5 myotmes causing what amounts to moderate incomplete paralysis of the affected nerves.

3.  His psychiatric disability is primarily manifested by depressed mood, anxiety, sleep impairment, social avoidance, and nightmares.

4.  He has a high school education and worked as a carpenter, but he retired in 2005 mostly because of the chronic pain and impairment attributable to his low back disability.

5.  His service-connected disabilities, especially his low back and psychiatric disabilities in combination, preclude him from obtaining and maintaining all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.   The criteria are not met for a schedular rating higher than 20 percent for the low back disability.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes (DCs) 5003, 5010, 5237, 5242, 5243 (2010).

2.  The criteria are met, however, for a separate 20 percent rating for the associated neurological manifestations (radiculopathies) affecting the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, DCs 5243, 8523, 8524, 8525, 8526, 8528 (2010).

3.  The criteria also are met for a higher 50 percent schedular rating for the psychiatric disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DCs 9400, 9411 (2010).

4.  As well, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a January 2007 letter was sent prior to initially adjudicating the claims in the August 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the disability rating and effective date elements of his claims.  So he has received all required VCAA notice concerning his claims.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and VA treatment records - including the reports of his VA compensation examinations, such as by QTC Services.  Indeed, the Board's December 2009 remand was to try and obtain any additional VA treatment records from the Sepulveda VA facility and the West LA VA Medical Center (VAMC).  And these additional records were obtained on remand.  Moreover, as also directed in the Board's December 2009 remand, the Veteran was reexamined to reassess the severity of his service-connected disabilities, particularly his low back and psychiatric disabilities at issue, and for opinions concerning whether they render him unemployable.  The reports of these examinations, and the other evidence of record, contain the findings needed to properly adjudicate his claims, including insofar as assessing the severity of his disabilities at issue and their impact on his employability.  So additional examinations are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  There also was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.


II.  Determining Ratings for Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But the present level of disability is the primary concern, so past medical reports generally do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


III.  Entitlement to a Rating Higher than 20 percent for the Low Back Disability, Including Determining Whether a Separate Rating is Warranted for Associated Neurological Manifestations

The Veteran's low back disability includes both degenerative joint and disc disease.  Under VA's Rating Schedule, degenerative joint disease (DJD, i.e., arthritis), if due to trauma and substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010.

DC 5003, in turn, provides that degenerative arthritis (hypertrophic or osteoarthritis) will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.

DCs 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine, dictate what rating will be assigned for limitation of motion of the low back, i.e., the thoracolumbar (thoracic and lumbar) segment of the spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1) in these DCs indicates to evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

Note (2) in these DCs (see also 38 C.F.R. § 4.71a, Plate V) indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The degenerative disc disease (DDD) component of the Veteran's low back disability, i.e., the Intervertebral Disc Syndrome (IVDS), is evaluated (preoperatively or postoperatively) under DC 5243 either based on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Whereas a higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The Veteran, however, does not have forward flexion of the thoracolumbar segment of his spine limited to 30 degrees or less or favorable ankylosis of this entire segment, even when considering the effects of his pain on his range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The range of motion of his lumbar spine on normal use has varied from 30 to 65 degrees.  His lumbar flexion was limited to 30 degrees during his QTC examination in October 2008, but only on that one occasion, as it generally has been noticeably greater - ranging from 50 to 65 degrees.  During his most recent VA compensation examination in October 2010, his forward flexion was from 0 to 65 degrees.  And although there was objective evidence of pain following repetitive motion and additional limitation - more specifically, further restriction 

of the motion in this direction after three repetitions, such that forward flexion decreased to from 0 to 50 degrees, this still far exceeds the 30 degrees or less limitation required for a higher 40 percent rating under DCs 5235-5242.  Plus, there is absolutely no evidence, and indeed, the Veteran himself does not contend, that he has ankylosis of this segment of his spine - either favorable or unfavorable.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  This clearly is not the situation here.  According to the results of his most recent October 2010 VA compensation examination, the Veteran admittedly has far less than normal range of motion in his low back, indeed, what reasonably may be considered severe limitation of motion since, when considering the effect of his pain on his range of motion, he has only a little more than 1/2 of normal forward flexion (to just 50 degrees instead of to the normal 90 degrees), just 1/3 of normal extension (to just 10 degrees instead of to the normal 30 degrees), and just 2/3 or the normal left and right lateral flexion and rotation (to just 20 degrees instead of to the normal 30 degrees).  But even so, he still has quantifiable ranges of motion in all of these directions so, by definition, not ankylosis.  In fact, the October 2010 VA compensation examiner expressly confirmed there is not ankylosis of the thoracolumbar segment of the Veteran's spine.

There equally is no indication of physician-prescribed bedrest to otherwise warrant assigning a higher 40 percent rating alternatively under DC 5243 because, by definition, the Veteran has not had an incapacitating episode, much less of the required frequency and duration in the past 12 months.

However, the February 2007 VA examiner observed moderate radicular symptoms in the right lower extremity.  And the Board's December 2009 remand of this claim was partly to determine whether these radicular symptoms affecting this extremity are attributable to the low back disability, that is, in addition to the arthritis in the Veteran's ankles that is already service connected secondary to his low back disability.  The VA examiner that evaluated the Veteran in October 2010, pursuant to this remand directive, confirmed there are associated radiculopathies involving the right L2/L3, L3/L4, and L4 and L5 myotmes.  Therefore, the Veteran is entitled to additional compensation, i.e., a separate rating, for this additional disability since it represents neurological manifestations of his low back disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, or severe, or complete paralysis of the peripheral nerves.  The Schedule of Ratings does not define these terms; rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

During the October 2010 VA examination, the examiner noted that the affected nerves were the deep peroneal, tibialis, femoral, and obturator nerves.  Potentially relevant DCs to rate neurologic disability in the lower extremities are located at 38 C.F.R. § 4.124a.  These codes include DC 8523 (for the anterior tibial nerve/deep peroneal), 8524 (for the internal popliteal nerve/tibial), 8525(for the posterior tibial nerve), 8526 (for the femoral nerve), and 8528 (for the obturator nerve).

For DC 8523 (for the anterior tibial nerve/deep peroneal), mild incomplete paralysis warrants a 0 percent evaluation, moderate incomplete paralysis warrants a 10 percent evaluation, and severe incomplete paralysis warrants a 20 percent evaluation at most.

For DCs 8524 (for the internal popliteal nerve/tibial) and 8526 (for the femoral nerve), mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation, and severe incomplete paralysis warrants a 30 percent evaluation.

For DC 8525(for the posterior tibial nerve), mild and moderate incomplete paralysis warrants a 10 percent evaluation and severe incomplete paralysis warrants a 20 percent evaluation.

For DC 8528 (for the obturator nerve), mild and moderate incomplete paralysis warrants a 0 percent evaluation and severe incomplete paralysis warrants a 10 percent evaluation.

Combining ratings for each individual nerve affected would constitute impermissible pyramiding; VA's anti-pyramiding regulation precludes evaluation of the same disability under different diagnoses.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptoms; such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Esteban, 6 Vet. App. at 261, citing Brady v. Brown, 4 Vet. App. 203 (1993).

During his October 2010 VA compensation examination, the Veteran reported his medical history and symptoms.  He indicated that he had had 3 laminectomies, one in 1975 and two in 1977.  He also indicated that he had attempted different clinical therapies to control his pain that were basically ineffectual, including physical therapy, various medication regimes such as Vicodin, steroidal injections, topical crème, and a transcutaneous electrical nerve stimulation (TENS) unit.  However, the pain has progressively worsened and radiates into his lower extremities.  On objective physical examination, his knee and ankle jerks were 1+ (hypoactive).  His plantar flexion was normal.  There was decreased sensitivity to pinprick and light touch to the right thigh and lateral right calf.  Dysesthesias (abnormal sensation) in the right thigh was also noted.  As well, there was active resistance on right ankle dorsiflexion, ankle plantar flexion, and great toe extension, and a positive Lasegue's sign on the right.  The VA examiner resultantly confirmed there is this associated neurological impairment affecting the right lower extremity, though not also the left.

In light of this diagnostic evidence of radiculopathy of the Veteran's right lower extremity and taking into account his reported history of numbness, pain and weakness in this extremity, the Board finds that his right lower extremity radiculopathies are most commensurate with moderate incomplete paralysis of the involved nerves.  Some of the DCs mentioned provide for a 10 percent rating for this level of impairment, whereas others provide for a higher 20 percent rating, so the Board will resolve this doubt in the Veteran's favor and assign the higher 20 percent rating.  38 C.F.R. §§ 4.3, 4.7.


IV.  Entitlement to a Rating Higher than 30 percent for the Psychiatric Disability

The Veteran was initially granted service connection for anxiety reaction with conversion features in an October 1961 RO decision.  An initial 10 percent rating was assigned retroactively effective from May 1961.  In a more recent April 2003 RO decision, his psychiatric disability was recharacterized as generalized anxiety disorder and PTSD.  The rating also was increased to 30 percent as of October 2002.  He filed his current claim for an even higher rating in July 2006.  

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in this regulation.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  

A noncompensable rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

See 38 C.F.R. § 4.130, DCs 9400-9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But this list of examples for a particular rating is not exhaustive or all-inclusive, rather, it permits consideration of the items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

When examined by VA in February 2007, the Veteran was widowed but had remarried, and he indicated he had contact with his two children.  His symptoms included startle response, nightmares of combat, avoidance of crowds, and social isolation.  His daily chores consisted of house and yard work.  His GAF score was 58.

He reported similar symptoms during his next VA examination by QTC Services in October 2008, and his GAF score was even higher, 65.

During his most recent VA compensation examination in October 2010, he reported a history of heavy drinking.  He was unable to sleep well and had nightmares, as well as intrusive thoughts of his combat experiences.  He described an incident, in particular, when he awakened and found himself attacking his spouse.  He indicated that automobile backfire causes him to take cover.  He was socially estranged and easily startled to the point of once hitting a coworker.  He reported obsessive rituals such as maintaining a military closet and needing special seating at times in crowded restaurants.

On objective clinical examination, he was alert and oriented.  His memory, attention, and language skills were intact.  He was cleanly groomed.  His thought process was linear.  The content was concerned with his PTSD and back problems.  His mood was level.  His affect was guarded and he denied any suicidal or homicidal ideations.  He has declined to take any prescribed psychiatric medication, due to the side effects.  His GAF score was 55.

VA outpatient records that date from 2005 to 2011 show the Veteran is involved in ongoing psychiatric therapy.  These records also show he continues to maintain relationships with his family.  In December 2009, he had volunteered on the Board of Directors for his condominiums.  His psychiatric well being was associated with his physical disabilities.  

Up until 2005, the Veteran was employed in the construction industry mostly as a carpenter or contractor.  He has been retired since.  On examination in February 2007, he was described as pleasant and cooperative.  There were no delusions, hallucinations, memory impairment, inappropriate behavior, or impairment in impulse control.  During his most recent VA examination in October 2010, he indicated that he did not believe his PTSD symptoms had interfered with his work in years past.  But as for currently, the VA examiner commented that the Veteran's present PTSD symptoms of anxiety, insomnia, nightmares and poor concentration would preclude any gainful employment, even if he was physically healthy enough to work.

So, on the one hand, this October 2010 VA compensation examiner has indicated the Veteran is unemployable on account of his service-connected psychiatric disability, which is reason enough, alone, to assign a 100 percent schedular rating for this disability.  See Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004); Johnson v. Brown, 7 Vet. App. 95 (1995).  But this same examiner only assigned a GAF score of 55, which, according to the DSM-IV, indicates the Veteran has at most "moderate" social and occupational impairment, so not the total occupational and social impairment required for a 100 percent schedular rating under DCs 9400-9411.  The VA outpatient records and other examinations reports in the file have shown GAF scores ranging from a high of 70 in 2007 to as low as 40, including as recently as in February 2011.  A GAF score in the 61-70 range suggests there is just some relatively "mild" social and occupational impairment, whereas the much lower GAF score of 40 suggest there is some impairment in reality testing or communication or "major" impairment in several areas, such as work or family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, etc.).

Significantly, though, the October 2010 VA examiner described the overall severity of the Veteran's PTSD as moderate and not so severe as to require medication.  This examiner added that the associated symptoms had never been so severe as to impair the Veteran's ability to work and to support himself and his family.  And while his symptoms had caused social isolation, it, too, was not severe and he had sustained two very long marriages.  This examiner then went on to recite the litany of specific symptoms the Veteran experiences that are or are not compatible with a higher 50 percent rating - noting, in particular, that he had difficulty establishing and maintaining relationships (pointing out that, although he had two long-term marriages, his only male friend had died the previous year).  He also had impairment of his long-term memory (his war memories were erased or blocked).  However, he did not have the contemplated reduced occupational productivity, flat affect, circumstantial or stereotyped speech, panic attacks once a week or more, difficulty understanding complex commands, impairment to short-term memory, impaired judgment, or impaired abstract thinking.

The Board is therefore assigning a higher 50 percent rating, but no greater rating, because this rating seems most consistent with this VA examiner's overall assessment of the severity of the Veteran's psychiatric disability - especially when also considering the other evidence in the file and that the Board is additionally granting a TDIU in this decision because this psychiatric disability, along with the other service-connected disabilities, especially the low back disability, preclude the Veteran from returning to the workforce in any occupation that could be considered as substantially gainful employment.  Indeed, even this October 2010 VA examiner agreed with this conclusion, citing the Veteran's inability to return to work even if physically able to (meaning even if one discounts the employment handicap caused by the chronic pain and other symptoms associated with his physical disabilities, namely, his low back disability that caused him to retire several years ago).


V.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total (i.e., less than 100 percent), when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if a Veteran does not meet these threshold preliminary rating requirements, however, he still may receive a TDIU on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if he in fact is unemployable on account of service-connected disability(ies).  But the Board would be precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether a Veteran is entitled to a TDIU, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment", noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

As a result of this decision, the Veteran now has a higher 50 percent rating for his psychiatric disability, still the 20 percent rating for his low back disability, but also now an additional (i.e., separate) 20 percent rating for the associated radiculopathy affecting his right lower extremity.  Also service connected is residual scarring from a gunshot wound of his right shoulder with bursitis, rated as 10-percent disabling, arthritis of his left ankle, rated as 10-percent disabling, arthritis of his right ankle, rated as 10-percent disabling, bilateral sensorineural hearing loss, rated as 
10-percent disabling, and status post tonsillectomy, residual scarring on the buttocks, and a residual appendectomy scar, all rated as 0-percent disabling.

The Veteran, therefore, now has sufficient ratings to satisfy the threshold minimum requirements of § 4.16(a) for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  And the medical and other evidence in the file indicates his service-connected disabilities, especially his low back and psychiatric disabilities, are sufficiently severe as to preclude him from obtaining and maintaining any employment that could be considered substantially gainful, whether a physically-demanding type job as he has had in the past as a carpenter or even one that would only require instead more leisurely, sedentary-type activity.

He has a high school education and employment experience, as mentioned, as a carpenter.  The reports of his October 2010 and February 2011 VA compensation examinations indicate he retired from his job as a carpenter, but only because the persistent pain and other symptoms attributable to his low back disability had become so severe and debilitating that he could no longer work in that capacity, even though given help by coworkers in meeting his responsibilities of that job.  Furthermore, the VA examiners agreed he cannot return to work, so remains unemployable even now, even if physically able to (meaning even if his low back disability did not prevent it) because his 
service-connected psychiatric disability would still preclude this.  Certainly then, when both of these service-connected disabilities are considered in combination, all forms of substantially gainful employment are precluded, entitling him to the requested TDIU.


ORDER

The claim for a rating higher than 20 percent for the low back disability is denied.

However, a separate 20 percent rating is granted for the associated radiculopathy affecting the right lower extremity, subject to the statutes and regulations governing the payment of VA compensation.

A higher 50 percent rating also is granted for the psychiatric disability, subject to the statutes and regulations governing the payment of VA compensation.

As well, the claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


